DETAILED ACTION
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62/865944 filed on June 24, 2019.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.Thefiling date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AI A/25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6, 8-14 and 16-20 of U.S. Patent No. 11,070,848. Although the claims at issue are not identical because the present invention is a broader version of what is claimed in the US patent. They are not patentably distinct from each other because they both select virtual boundaries of video data, where the boundaries are related to a CTU with the ability to disable in-loop filtering between the virtual boundaries. 

Claim Objections
Claims 6 and 14 are objected to because it states “location of the a virtual boundary”. Depending on antecedent basis, Applicant would need to select either ‘the’ or ‘a’. Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al, US 2020/0077092 A1 (Lin).

Regarding Claim 1, Lin discloses a method of coding a video sequence, executable by a processor, comprising: selecting virtual boundaries between faces of video data, wherein a distance between the virtual boundaries corresponds to a size of a coding tree unit associated with the video data; and disabling in-loop filtering between the selected virtual boundaries (Lin [0002] – The present invention relates to in-loop filtering process at discontinued edges or virtual boundaries for pictures containing one or more virtual boundaries such as VR360 video coding; [0052] – The in-loop filtering process is disabled or a smaller size filter is used if the in-loop filtering process is across the discontinuous boundary. The discontinuous boundary or edge in VR360 video or PIP is also referred as virtual boundary; [0055] – While, de-blocking, SAO and ALF in-loop filters are used as examples for the method of disabling in-loop filtering process across the discontinuous boundary, the method may also be applied to other types of in-loop filtering process; [0062] – In order to indicate disabling the filters for virtual boundaries, a syntax (e.g. enable flag) can be signalled in the bitstream at the SPS, PPS, APS, slice, tile, picture, CTU, CU, PU or TU level to indicate whether the filters are disabled for virtual boundaries in the corresponding region (e.g. picture, slice, tile, CTU, CU, TU or PU). For example, a syntax sps_loop_filter_disabled_across_virtual_boundaries_flag for disabling loop filter across the virtual boundary can be signalled in SPS).

Regarding Claim 2, Lin discloses the method of claim 1, wherein the in-loop filter is disabled based on the selected boundaries being discontinuous in a three-dimensional geometry (Lin [0052] – the in-loop filtering process is disabled or a smaller size filter is used if the in-loop filtering process is across the discontinuous boundary; [0058] – When the filter size is adaptive (e.g. ALF with filter size of 7×7 or 5×5), the filtering process can be modified as shown in FIG. 9. In FIG. 9, any filter candidate that involves pixels across the discontinuous edge is removed as shown in step 910. After removal, the filtering process is disabled if there is no filter candidate available).

Regarding Claim 3, Lin discloses the method of claim 1, wherein each of the virtual boundaries includes an x-value and a y-value (Lin [0061] – In the 3×2 layout of cubemap based projection, the discontinuous edge is always located at position (x, PicHeight/2), where x is within the range of [0, PicWidth] and PicHeight and PicWidth represent the picture height and width respectively. The filtered pixels with the same y position can share the same checking results so that the computational complexity can be significant reduced. FIG. 11 illustrates an example of the speed-up technique for the boundary checking process).

Regarding Claim 4, Lin discloses the method of claim 3, wherein each of the x-values and the y-values associated with each of the virtual boundaries are in ascending order (Lin [0061] – In the 3×2 layout of cubemap based projection, the discontinuous edge is always located at position (x, PicHeight/2), where x is within the range of [0, PicWidth] and PicHeight and PicWidth represent the picture height and width respectively. The filtered pixels with the same y position can share the same checking results so that the computational complexity can be significant reduced. FIG. 11 illustrates an example of the speed-up technique for the boundary checking process).

Regarding Claim 5, Lin discloses the method of claim 3, wherein an i-th virtual boundary is specified from among the virtual boundaries as a difference between the x-value and the y-value of the i-th virtual boundary and the x-value and the y-value of an (i-1)-th virtual boundary (Lin [0061] – In the 3×2 layout of cubemap based projection, the discontinuous edge is always located at position (x, PicHeight/2), where x is within the range of [0, PicWidth] and PicHeight and PicWidth represent the picture height and width respectively. The filtered pixels with the same y position can share the same checking results so that the computational complexity can be significant reduced. FIG. 11 illustrates an example of the speed-up technique for the boundary checking process).

Regarding Claim 7, Lin discloses the method of claim 1, wherein a number corresponding to the virtual boundaries is signaled in a picture parameter set associated with the video data (Lin [0062] –a syntax (e.g. enable flag) can be signalled in the bitstream at the SPS, PPS, APS, slice, tile, picture, CTU, CU, PU or TU level to indicate whether the filters are disabled for virtual boundaries in the corresponding region (e.g. picture, slice, tile, CTU, CU, TU or PU)).

With regard to claim 9, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 9. [The Lin Reference further teaches a video sequence, the computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors (see Lin [0067], [0070])]
With regard to claim 10, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 10.
With regard to claim 11, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 11.
With regard to claim 12, the claim limitations are essentially the same as claim 4 but in a different embodiment. Therefore, the rational used to reject claim 4 is applied to claim 12.
With regard to claim 13, the claim limitations are essentially the same as claim 5 but in a different embodiment. Therefore, the rational used to reject claim 5 is applied to claim 13.
With regard to claim 15, the claim limitations are essentially the same as claim 7 but in a different embodiment. Therefore, the rational used to reject claim 7 is applied to claim 15.

With regard to claim 17, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 17. [The Lin Reference further discloses a non-transitory computer readable medium having stored thereon a computer program for coding a video sequence (see Lin [0067], [0070])]
With regard to claim 18, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 18.
With regard to claim 19, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 19.
With regard to claim 20, the claim limitations are essentially the same as claim 5 but in a different embodiment. Therefore, the rational used to reject claim 5 is applied to claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Lin et al, US 2020/0074687 A1 (Lin-2).

Regarding Claim 6, Lin discloses the method of claim 1, as outlined above.
However, Lin does not explicitly disclose a method wherein a location of the a virtual boundary from among the virtual boundaries is specified by units of luma samples. 
Lin-2 teaches a method wherein a location of the a virtual boundary from among the virtual boundaries is specified by units of luma samples (Lin-2 [0027] – The size of said one or more extra line buffers for each side of the virtual boundary is equal to 4 for a luma component of the current picture when the loop filter corresponds to de-blocking filter. The size of said one or more extra line buffers for each side of the virtual boundary is equal to 1 when the loop filter corresponds to SAO filter. The size of said one or more extra line buffers for each side of the virtual boundary is less than or equal to 5 for classification of a luma component of the current picture when the loop filter corresponds to ALF).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lin to have a virtual boundary specified by one or more luma samples, as taught by Lin-2. One would be motivated as the luma samples can determine the filter used on the border(s).

With regard to claim 14, the claim limitations are essentially the same as claim 6 but in a different embodiment. Therefore, the rational used to reject claim 6 is applied to claim 14.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Lin et al, “CE-13 related: Loop filter disabled across virtual boundaries” (Lin-3).

Regarding Claim 8, Lin discloses the method of claim 1, as outlined above.
However, Lin does not explicitly disclose a method wherein the disabling the in-loop filtering minimizes seam artifacts between the virtual boundaries.
Lin-3 teaches a method wherein the disabling the in-loop filtering minimizes seam artifacts between the virtual boundaries (Lin-3 pg1, paragraphs 2-3 – If in-loop filtering operations are performed across this discontinuity, face seam artifacts may become visible in the reconstructed video. To alleviate face seam artifacts, in-loop filtering operations may be disabled across discontinuities in the frame-packed picture).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lin to disable the in-loop filtering that minimizes one or more Q253982Page 19 of 22seam artifacts between the virtual boundaries, as taught by Lin-3. One would be motivated as disabling of the filtering would smooth the image.

With regard to claim 16, the claim limitations are essentially the same as claim 8 but in a different embodiment. Therefore, the rational used to reject claim 8 is applied to claim 16.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/
Examiner, Art Unit 2483